Exhibit 10.1

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of July 19, 2018, is executed
by and among Spirit of Texas Bancshares, Inc., a Texas corporation (“Spirit”),
Comanche National Corporation, a Texas corporation (the “Company”), and the
shareholders of the Company who are signatories hereto (referred to herein
individually as a “Shareholder” and collectively as the “Shareholders”). Terms
with their initial letters capitalized and not otherwise defined herein have the
meanings given to them in the Reorganization Agreement (as defined below).

RECITALS

WHEREAS, concurrently with the execution of this Agreement, Spirit and the
Company are entering into that certain Agreement and Plan of Reorganization,
dated as of the date hereof (as such agreement may be amended or supplemented
from time to time, the “Reorganization Agreement”), pursuant to which the
Company will merge with and into Spirit, with Spirit continuing as the surviving
entity (the “Merger”);

WHEREAS, the Reorganization Agreement provides that all of the issued and
outstanding shares of common stock of the Company (the “Company Stock”) (other
than any Cancelled Shares or Dissenting Shares) will be exchanged for such
consideration as set forth in the Reorganization Agreement;

WHEREAS, as a condition and inducement to Spirit’s willingness to enter into the
Reorganization Agreement, each of the Shareholders have agreed to vote their
shares of Company Stock in favor of approval of the Reorganization Agreement and
the transactions contemplated thereby; and

WHEREAS, Spirit is relying on this Agreement in incurring expenses in reviewing
the Company’s business, in preparing a proxy statement/prospectus, in proceeding
with the filing of applications for regulatory approvals and in undertaking
other actions necessary for the consummation of the Merger.

NOW, THEREFORE, in consideration of the substantial expenses that Spirit will
incur in connection with the transactions contemplated by the Reorganization
Agreement and to induce Spirit to execute the Reorganization Agreement and to
proceed to incur such expenses, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereby,
severally and not jointly, agree as follows:

AGREEMENT

1.    Each of the Shareholders hereby severally, but not jointly, represents and
warrants to Spirit that:

(a)    such Shareholder is the registered owner or beneficial owner of, or has
full voting power with respect to, the number of shares of Company Stock set
forth below such Shareholder’s name on the Shareholder signature page to this
Agreement (the “Shares”) free and clear of all liens or encumbrances;



--------------------------------------------------------------------------------

(b)    except pursuant to this Agreement, there are no options, warrants or
other rights, agreements, arrangements or commitments of any character to which
Such Shareholder is a party relating to the pledge, disposition or voting of any
of the Shares and there are no voting trusts or voting agreements with respect
to the Shares;

(c)    such Shareholder does not beneficially own any Company Stock other than
(i) the Shares and (ii) any options, warrants or other rights to acquire any
additional shares of Company Stock or any security exercisable for or
convertible into shares of Company Stock, set forth on the signature page of
this Agreement; and

(d)    such Shareholder has had an opportunity to obtain the advice of counsel
prior to executing this Agreement.

2.    Each Shareholder hereby agrees during the term of this Agreement to vote
the Shares, and any additional shares of Company Stock or other voting
securities of the Company acquired by such Shareholder after the date hereof,
(a) in favor of the approval and adoption of the Reorganization Agreement and
the transactions contemplated thereby at the special meeting of shareholders of
Comanche called for the purpose of considering and voting upon the approval of
the Reorganization Agreement and the transactions contemplated thereby (the
“Company Shareholder Meeting”) and (b) against approval of any Acquisition
Proposal or any other proposal made in opposition to or in competition with this
Agreement or the Reorganization Agreement (such Acquisition Proposal or other
proposal, an “Opposing Proposal”) presented at the Company Shareholder Meeting
or any other meeting of shareholders held prior or subsequent to the Company
Shareholder Meeting or for which the Company otherwise seeks the approval of the
Company’s shareholders.

3.    Each Shareholder shall not invite or seek any Opposing Proposal, support
(or publicly suggest that anyone else should support) any Opposing Proposal that
may be made, or ask the board of directors of the Company to consider, support
or seek any Opposing Proposal or otherwise take any action designed to make any
Opposing Proposal more likely. None of the Shareholders shall meet or otherwise
communicate with any Person that makes or is considering making an Opposing
Proposal or any representative of such Person after becoming aware that the
Person has made or is considering making an Opposing Proposal. Each Shareholder
shall promptly advise the Company of each contact the Shareholder or any of the
Shareholder’s representatives may receive from any Person relating to any
Opposing Proposal or otherwise indicating that any Person may wish to
participate or engage in any transaction arising out of any Opposing Proposal
and will provide the Company with all information that is reasonably requested
by Spirit and is reasonably available to the Shareholder regarding any such
Opposing Proposal or possible Opposing Proposal, unless such Shareholder knows
the Company has provided Spirit with such information, and the Company will in
turn provide any such information to Spirit. Each Shareholder will not make any
claim or join in any litigation alleging that the board of directors of the
Company is required to consider, endorse or support any Opposing Proposal or to
invite or seek any Opposing Proposal. Each Shareholder shall not take any other
action that is reasonably likely to make consummation of the Merger less likely
or to impair Spirit’s ability to exercise any of the rights granted by the
Reorganization Agreement.

 

2



--------------------------------------------------------------------------------

4.    While this Agreement is in effect, each Shareholder shall not, directly or
indirectly, (a) sell, transfer, assign, pledge, encumber, hypothecate, cause to
be redeemed or otherwise dispose (any such transaction, a “Transfer”) of any or
all Shares or any shares of Company Stock subsequently acquired, (b) grant any
proxy or interest in or with respect to any Shares or (c) deposit any Shares of
Company Stock into a voting trust or enter into a voting agreement or
arrangement with respect to any shares of Company Stock or grant any proxy with
respect thereto, other than to other members of the board of directors of the
Company for the purpose of voting to approve the Reorganization Agreement and
the transactions contemplated thereby. This Section 4 shall not prohibit
(w) Transfers to any member of the Shareholder’s family, subject to the
transferee’s agreeing in writing to be bound by the terms of this Agreement,
(x) Transfers for estate and tax planning purposes, including Transfers to
relatives, trusts and charitable organizations, subject to the transferee
agreeing in writing to be bound by the terms of this Agreement and the delivery
of such agreement to Spirit, (y) Transfers to any other shareholder of the
Company who has executed a copy of this Agreement on the date hereof, and
(z) such Transfers as Spirit may otherwise permit in its sole discretion in
writing. Any attempted Transfer of Shares or any shares of Company Stock
subsequently acquired or any interest therein in violation of this Section 4
shall be null and void.

5.    Each Shareholder acknowledges that Spirit is relying on this Agreement in
reviewing the business of the Company and its subsidiary, The Comanche National
Bank (the “Bank”), in preparing a proxy statement/prospectus, in proceeding with
the filing of applications for regulatory approvals and in undertaking other
actions necessary for the consummation of the Merger. The Company and each
Shareholder acknowledges that the performance of this Agreement is intended to
benefit Spirit and the Company.

6.    This Agreement shall continue in effect until the earlier to occur of
(a) the termination of the Reorganization Agreement in accordance with its terms
or (b) the consummation of the Merger.

7.    Nothing in this Agreement shall be deemed to restrict any of the
Shareholders from taking any action on behalf of the Company solely in the
capacity of a director or officer of the Company (if applicable) that such
Shareholder believes is necessary to fulfill the Shareholder’s duties and
obligations as a director or officer (if applicable). Each Shareholder is
executing this Agreement solely in the Shareholder’s capacity as a shareholder
of the Company.

8.    Each Shareholder has the legal capacity, power and authority to enter into
and perform all of the Shareholder’s obligations under this Agreement. This
Agreement has been duly and validly executed and delivered by the Shareholder
and constitutes the legal, valid and binding obligation of the Shareholder,
enforceable against the Shareholder in accordance with its terms except as the
enforceability may be limited by bankruptcy, insolvency or other laws affecting
creditors rights (whether enforce in law or in equity). If the Shareholder is
married and his or her Shares constitute community property, this Agreement has
been duly authorized, executed and delivered by, and constitutes a valid and
binding agreement of, such Shareholder’s spouse, enforceable against such spouse
in accordance with its terms.

 

3



--------------------------------------------------------------------------------

9.    Each Shareholder hereby (a) confirms such Shareholder’s knowledge of the
availability of the rights of dissenting shareholders under the Texas Business
Organizations Code (the “TBOC”) with respect to the Merger and (b) confirms
receipt of a copy of the provisions of the TBOC related to the rights of
dissenting shareholders attached hereto as Annex A. Each Shareholder hereby
waives and agrees not to assert, and shall use its best efforts to cause any of
its Affiliates who hold of record any of the Shareholder’s Shares to waive and
not to assert, any appraisal rights with respect to the Merger that the
Shareholder or such Affiliate may now or hereafter have with respect to any
Shares (or any other shares of capital stock of the Company that the Shareholder
shall hold of record at the time that Shareholder may be entitled to assert
appraisal rights with respect to the Merger) whether pursuant to the TBOC or
otherwise.

10.    This Agreement may not be modified, amended, altered or supplemented with
respect to a particular Shareholder except upon the execution and delivery of a
written agreement executed by each of Spirit, the Company and the Shareholder.
Any such amendment, modification, alteration or supplement shall only apply to
the Shareholder(s) executing such written agreement and this Agreement shall
remain in full force and effect with respect to Shareholders who do not execute
such written agreement.

11.    For the convenience of the parties hereto, this Agreement may be executed
simultaneously in two or more counterparts, each of which will be deemed an
original but all of which shall constitute one and the same instrument. An email
or electronic scan in “.pdf” format of a signed counterpart of this Agreement
will be sufficient to bind the party or parties whose signature(s) appear
thereon.

12.    This Agreement, together with the Reorganization Agreement and the
agreements contemplated thereby, embody the entire agreement and understanding
of the parties hereto in respect to the subject matter contained herein. This
Agreement supersedes all prior agreements and understandings among the parties
with respect to such subject matter contained herein. In the event of a conflict
between the terms of this Agreement and the terms of the Reorganization
Agreement, the terms of the Reorganization Agreement shall control.

13.    All notices, requests, demands and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given if delivered in person, mailed by first class
mail (postage prepaid) or sent by email, courier or personal delivery to the
parties at the following addresses unless by such notice a different address
shall have been designated:

If to Spirit:

Spirit of Texas Bancshares, Inc.

1836 Spirit of Texas Way

Conroe, Texas 77301

Attention: Mr. Dean O. Bass, Chairman and Chief Executive Officer

Email: DBass@sotb.com

 

4



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Hunton Andrews Kurth LLP

1445 Ross Avenue, Suite 3700

Dallas, Texas 75201

Attention: Mr. Peter G. Weinstock

Email: pweinstock@HuntonAK.com

If to the Company:

Comanche National Corporation

100 E. Central

Comanche, Texas 76442

Attention: Mr. William K. Nix, Chairman and Chief Executive Officer

    Mr. Jeff D. Stewart, President

Email: kendall.nix@comanchenational.com

   jstewart@comanchenational.com

With a copy (which shall not constitute notice to:

Fenimore Kay Harrison & Ford, LLP

812 San Antonio Street, Suite 600

Austin, Texas 78701

Attention: Mr. Chet A. Fenimore

Email: cfenimore@fkhpartners.com

If to a Shareholder:

At the address set forth on such Shareholder’s signature page to this Agreement.

All notices sent by mail as provided above shall be deemed delivered three
(3) days after deposit in the mail, all notices sent by courier as provided
above shall be deemed delivered one (1) day after being sent and all notices
sent by email shall be deemed delivered upon confirmation of receipt. All other
notices shall be deemed delivered when actually received. Any party to this
Agreement may change its address for the giving of notice specified above by
giving notice as provided herein. Notices permitted to be sent via email shall
be deemed delivered only if sent to such persons at such email addresses as may
be set forth in writing (and confirmation of receipt is received by the sending
party).

14.    From time to time, at Spirit’s request and without further consideration,
each Shareholder shall execute and deliver such additional documents reasonably
requested by Spirit as may be necessary or desirable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.

15.    Each Shareholder recognizes and acknowledges that a breach by the
Shareholder of any covenants or agreements contained in this Agreement will
cause Spirit to sustain damages for which it would not have an adequate remedy
at law for money damages, and therefore the parties hereto agree that, in the
event of any such breach, Spirit shall be entitled to seek the remedy of
specific performance of such covenants and agreements and injunctive and other
equitable relief, without the necessity of posting bond or proving actual
damages, in addition to any other remedy to which it may be entitled, at law or
in equity.

 

5



--------------------------------------------------------------------------------

16.    THIS AGREEMENT IS TO BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF TEXAS WITHOUT REGARD FOR CONFLICT OF LAWS PRINCIPLES
THEREOF. ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MUST BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS, COUNTY OF HARRIS, OR, IF IT HAS OR
CAN ACQUIRE JURISDICTION, IN THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF TEXAS (HOUSTON DIVISION), AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURT IN ANY SUCH SUIT, ACTION OR OTHER PROCEEDING. EACH
PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT
OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 16.

17.    All of the terms, covenants, representations, warranties and conditions
of this Agreement are binding upon, and inure to the benefit of and are
enforceable by, the parties and their respective successors, representatives and
permitted assigns. No party to this Agreement may assign this Agreement, by
operation of law or otherwise, in whole or in part, without the prior written
consent of the other parties, and any purported assignment made or attempted in
violation of this Section 17 shall be null and void. Nothing contained in this
Agreement, express or implied, is intended to confer upon any Persons, other
than the parties hereto or their respective successors, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

18.    If any provision of this Agreement is held invalid or unenforceable by
any court of competent jurisdiction, there will be added automatically as a part
of this Agreement a provision mutually agreed to which is similar in terms to
such invalid or unenforceable provision as may be possible and still be valid
and enforceable, and the other provisions of this Agreement will remain in full
force and effect. Any provision of this Agreement held invalid or unenforceable
only in part or degree will remain in full force and effect to the extent not
held invalid or unenforceable.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SPIRIT OF TEXAS BANCSHARES, INC. By:  

 

Name:   Dean O. Bass Title:   Chairman and Chief Executive Officer COMANCHE
NATIONAL CORPORATION By:  

 

Name:   Jeff D. Stewart Title:   President

[Signature Page to Voting Agreement – 1 of 2]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SHAREHOLDERS

 

Number of Shares:

Address for notice purposes:

 

 

 

 

 

 

 

Number of Shares:

Address for notice purposes:

 

 

 

 

 

 

[Signature Page to Voting Agreement – 2 of 2]



--------------------------------------------------------------------------------

ANNEX A

DISSENTERS’ RIGHTS

SEC. 10.351. APPLICABILITY OF SUBCHAPTER.

(a)    This subchapter does not apply to a fundamental business transaction of a
domestic entity if, immediately before the effective date of the fundamental
business transaction, all of the ownership interests of the entity otherwise
entitled to rights to dissent and appraisal under this code are held by one
owner or only by the owners who approved the fundamental business transaction.

(b)    This subchapter applies only to a “domestic entity subject to dissenters’
rights,” as defined in Section 1.002. That term includes a domestic for-profit
corporation, professional corporation, professional association, and real estate
investment trust. Except as provided in Subsection (c), that term does not
include a partnership or limited liability company.

(c)    The governing documents of a partnership or a limited liability company
may provide that its owners are entitled to the rights of dissent and appraisal
provided by this subchapter, subject to any modification to those rights as
provided by the entity’s governing documents.

SEC. 10.352. DEFINITIONS.

In this subchapter:

(1)    “Dissenting owner” means an owner of an ownership interest in a domestic
entity subject to dissenters’ rights who:

(A) provides notice under Section 10.356; and

(B) complies with the requirements for perfecting that owner’s right to dissent
under this subchapter.

(2)    “Responsible organization” means:

(A) the organization responsible for:

(i) the provision of notices under this subchapter; and

(ii) the primary obligation of paying the fair value for an ownership interest
held by a dissenting owner;

(B) with respect to a merger or conversion:

(i) for matters occurring before the merger or conversion, the organization that
is merging or converting; and

(ii) for matters occurring after the merger or conversion, the surviving or new
organization that is primarily obligated for the payment of the fair value of
the dissenting owner’s ownership interest in the merger or conversion;

(C) with respect to an interest exchange, the organization the ownership
interests of which are being acquired in the interest exchange;



--------------------------------------------------------------------------------

(D) with respect to the sale of all or substantially all of the assets of an
organization, the organization the assets of which are to be transferred by sale
or in another manner; and

(E) with respect to an amendment to a domestic for-profit corporation’s
certificate of formation described by Section 10.354(a)(1)(G), the corporation.

SEC. 10.353. FORM AND VALIDITY OF NOTICE.

(a)    Notice required under this subchapter:

(1) must be in writing; and

(2) may be mailed, hand-delivered, or delivered by courier or electronic
transmission.

(b)    Failure to provide notice as required by this subchapter does not
invalidate any action taken.

SEC. 10.354. RIGHTS OF DISSENT AND APPRAISAL.

(a)    Subject to Subsection (b), an owner of an ownership interest in a
domestic entity subject to dissenters’ rights is entitled to:

(1) dissent from:

(A) a plan of merger to which the domestic entity is a party if owner approval
is required by this code and the owner owns in the domestic entity an ownership
interest that was entitled to vote on the plan of merger;

(B) a sale of all or substantially all of the assets of the domestic entity if
owner approval is required by this code and the owner owns in the domestic
entity an ownership interest that was entitled to vote on the sale;

(C) a plan of exchange in which the ownership interest of the owner is to be
acquired;

(D) a plan of conversion in which the domestic entity is the converting entity
if owner approval is required by this code and the owner owns in the domestic
entity an ownership interest that was entitled to vote on the plan of
conversion;

(E) a merger effected under Section 10.006 in which:

(i) the owner is entitled to vote on the merger; or

(ii) the ownership interest of the owner is converted or exchanged;

(F) a merger effected under Section 21.459(c) in which the shares of the
shareholders are converted or exchanged; or

(G) if the owner owns shares that were entitled to vote on the amendment, an
amendment to a domestic for-profit corporation’s certificate of formation to:

(i) add the provisions required by Section 3.007(e) to elect to be a public
benefit corporation; or

(ii) delete the provisions required by Section 3.007(e), which in effect cancels
the corporation’s election to be a public benefit corporation; and



--------------------------------------------------------------------------------

(2) subject to compliance with the procedures set forth in this subchapter,
obtain the fair value of that ownership interest through an appraisal.

(b)    Notwithstanding Subsection (a), subject to Subsection (c), an owner may
not dissent from a plan of merger or conversion in which there is a single
surviving or new domestic entity or non-code organization, or from a plan of
exchange, if:

(1) the ownership interest, or a depository receipt in respect of the ownership
interest, held by the owner is part of a class or series of ownership interests,
or depository receipts in respect of ownership interests, that are, on the
record date set for purposes of determining which owners are entitled to vote on
the plan of merger, conversion, or exchange, as appropriate:

(A) listed on a national securities exchange; or

(B) held of record by at least 2,000 owners;

(2) the owner is not required by the terms of the plan of merger, conversion, or
exchange, as appropriate, to accept for the owner’s ownership interest any
consideration that is different from the consideration to be provided to any
other holder of an ownership interest of the same class or series as the
ownership interest held by the owner, other than cash instead of fractional
shares or interests the owner would otherwise be entitled to receive; and

(3) the owner is not required by the terms of the plan of merger, conversion, or
exchange, as appropriate, to accept for the owner’s ownership interest any
consideration other than:

(A) ownership interests, or depository receipts in respect of ownership
interests, of a domestic entity or non-code organization of the same general
organizational type that, immediately after the effective date of the merger,
conversion, or exchange, as appropriate, will be part of a class or series of
ownership interests, or depository receipts in respect of ownership interests,
that are:

(i) listed on a national securities exchange or authorized for listing on the
exchange on official notice of issuance; or

(ii) held of record by at least 2,000 owners;

(B) cash instead of fractional ownership interests the owner would otherwise be
entitled to receive; or

(C) any combination of the ownership interests and cash described by Paragraphs
(A) and (B).

(c)    Subsection (b) shall not apply either to a domestic entity that is a
subsidiary with respect to a merger under Section 10.006 or to a corporation
with respect to a merger under Section 21.459(c).

(d)    Notwithstanding Subsection (a), an owner of an ownership interest in a
domestic for-profit corporation subject to dissenters’ rights may not dissent
from an amendment to the corporation’s certificate of formation described by
Subsection (a)(1)(G) if the shares held by the owner are part of a class or
series of shares, on the record date set for purposes of determining which
owners are entitled to vote on the amendment:

(1) listed on a national securities exchange; or

(2) held of record by at least 2,000 owners.



--------------------------------------------------------------------------------

SEC. 10.355. NOTICE OF RIGHT OF DISSENT AND APPRAISAL.

(a)    A domestic entity subject to dissenters’ rights that takes or proposes to
take an action regarding which an owner has a right to dissent and obtain an
appraisal under Section 10.354 shall notify each affected owner of the owner’s
rights under that section if:

(1) the action or proposed action is submitted to a vote of the owners at a
meeting; or

(2) approval of the action or proposed action is obtained by written consent of
the owners instead of being submitted to a vote of the owners.

(b)    If a parent organization effects a merger under Section 10.006 and a
subsidiary organization that is a party to the merger is a domestic entity
subject to dissenters’ rights, the responsible organization shall notify the
owners of that subsidiary organization who have a right to dissent to the merger
under Section 10.354 of their rights under this subchapter not later than the
10th day after the effective date of the merger. The notice must also include a
copy of the certificate of merger and a statement that the merger has become
effective.

(b-1)    If a corporation effects a merger under Section 21.459(c), the
responsible organization shall notify the shareholders of that corporation who
have a right to dissent to the plan of merger under Section 10.354 of their
rights under this subchapter not later than the 10th day after the effective
date of the merger. Notice required under this subsection that is given to
shareholders before the effective date of the merger may, but is not required
to, contain a statement of the merger’s effective date. If the notice is not
given to the shareholders until on or after the effective date of the merger,
the notice must contain a statement of the merger’s effective date.

(c)    A notice required to be provided under Subsection (a), (b), or (b-1)
must:

(1) be accompanied by a copy of this subchapter; and

(2) advise the owner of the location of the responsible organization’s principal
executive offices to which a notice required under Section 10.356(b)(1) or a
demand under Section 10.356(b)(3), or both, may be provided.

(d)    In addition to the requirements prescribed by Subsection (c), a notice
required to be provided:

(1) under Subsection (a)(1) must accompany the notice of the meeting to consider
the action;

(2) under Subsection (a)(2) must be provided to:

(A) each owner who consents in writing to the action before the owner delivers
the written consent; and

(B) each owner who is entitled to vote on the action and does not consent in
writing to the action before the 11th day after the date the action takes
effect; and

(3) under Subsection (b-1) must be provided:

(A) if given before the consummation of the tender or exchange offer described
by Section 21.459(c)(2), to each shareholder to whom that offer is made; or

(B) if given after the consummation of the tender or exchange offer described by
Section 21.459(c)(2), to each shareholder who did not tender the shareholder’s
shares in that offer.



--------------------------------------------------------------------------------

(e)    Not later than the 10th day after the date an action described by
Subsection (a)(1) takes effect, the responsible organization shall give notice
that the action has been effected to each owner who voted against the action and
sent notice under Section 10.356(b)(1).

(f)    If the notice given under Subsection (b-1) did not include a statement of
the effective date of the merger, the responsible organization shall, not later
than the 10th day after the effective date, give a second notice to the
shareholders notifying them of the merger’s effective date. If the second notice
is given after the later of the date on which the tender or exchange offer
described by Section 21.459(c)(2) is consummated or the 20th day after the date
notice under Subsection (b-1) is given, then the second notice is required to be
given to only those shareholders who have made a demand under
Section 10.356(b)(3).

SEC. 10.356. PROCEDURE FOR DISSENT BY OWNERS AS TO ACTIONS; PERFECTION OF RIGHT
OF DISSENT AND APPRAISAL.

(a)    An owner of an ownership interest of a domestic entity subject to
dissenters’ rights who has the right to dissent and appraisal from any of the
actions referred to in Section 10.354 may exercise that right to dissent and
appraisal only by complying with the procedures specified in this subchapter. An
owner’s right of dissent and appraisal under Section 10.354 may be exercised by
an owner only with respect to an ownership interest that is not voted in favor
of the action.

(b)    To perfect the owner’s rights of dissent and appraisal under
Section 10.354, an owner:

(1) if the proposed action is to be submitted to a vote of the owners at a
meeting, must give to the domestic entity a written notice of objection to the
action that:

(A) is addressed to the entity’s president and secretary;

(B) states that the owner’s right to dissent will be exercised if the action
takes effect;

(C) provides an address to which notice of effectiveness of the action should be
delivered or mailed; and

(D) is delivered to the entity’s principal executive offices before the meeting;

(2) with respect to the ownership interest for which the rights of dissent and
appraisal are sought:

(A) must vote against the action if the owner is entitled to vote on the action
and the action is approved at a meeting of the owners; and

(B) may not consent to the action if the action is approved by written consent;
and

(3) must give to the responsible organization a demand in writing that:

(A) is addressed to the president and secretary of the responsible organization;

(B) demands payment of the fair value of the ownership interests for which the
rights of dissent and appraisal are sought;

(C) provides to the responsible organization an address to which a notice
relating to the dissent and appraisal procedures under this subchapter may be
sent;



--------------------------------------------------------------------------------

(D) states the number and class of the ownership interests of the domestic
entity owned by the owner and the fair value of the ownership interests as
estimated by the owner; and

(E) is delivered to the responsible organization at its principal executive
offices at the following time:

(i) not later than the 20th day after the date the responsible organization
sends to the owner the notice required by Section 10.355(e) that the action has
taken effect, if the action was approved by a vote of the owners at a meeting;

(ii) not later than the 20th day after the date the responsible organization
sends to the owner the notice required by Section 10.355(d)(2) that the action
has taken effect, if the action was approved by the written consent of the
owners;

(iii) not later than the 20th day after the date the responsible organization
sends to the owner a notice that the merger was effected, if the action is a
merger effected under Section 10.006; or

(iv) not later than the 20th day after the date the responsible organization
gives to the shareholder the notice required by Section 10.355(b-1) or the date
of the consummation of the tender or exchange offer described by
Section 21.459(c)(2), whichever is later, if the action is a merger effected
under Section 21.459(c).

(c)    An owner who does not make a demand within the period required by
Subsection (b)(3)(E) or, if Subsection (b)(1) is applicable, does not give the
notice of objection before the meeting of the owners is bound by the action and
is not entitled to exercise the rights of dissent and appraisal under
Section 10.354.

(d)    Not later than the 20th day after the date an owner makes a demand under
Subsection (b)(3), the owner must submit to the responsible organization any
certificates representing the ownership interest to which the demand relates for
purposes of making a notation on the certificates that a demand for the payment
of the fair value of an ownership interest has been made under this section. An
owner’s failure to submit the certificates within the required period has the
effect of terminating, at the option of the responsible organization, the
owner’s rights to dissent and appraisal under Section 10.354 unless a court, for
good cause shown, directs otherwise.

(e)    If a domestic entity and responsible organization satisfy the
requirements of this subchapter relating to the rights of owners of ownership
interests in the entity to dissent to an action and seek appraisal of those
ownership interests, an owner of an ownership interest who fails to perfect that
owner’s right of dissent in accordance with this subchapter may not bring suit
to recover the value of the ownership interest or money damages relating to the
action.

SEC. 10.357. WITHDRAWAL OF DEMAND FOR FAIR VALUE OF OWNERSHIP INTEREST.

(a)    An owner may withdraw a demand for the payment of the fair value of an
ownership interest made under Section 10.356 before:

(1) payment for the ownership interest has been made under Sections 10.358 and
10.361; or

(2) a petition has been filed under Section 10.361.



--------------------------------------------------------------------------------

(b)    Unless the responsible organization consents to the withdrawal of the
demand, an owner may not withdraw a demand for payment under Subsection
(a) after either of the events specified in Subsections (a)(1) and (2).

SEC. 10.358. RESPONSE BY ORGANIZATION TO NOTICE OF DISSENT AND DEMAND FOR FAIR
VALUE BY DISSENTING OWNER.

(a)    Not later than the 20th day after the date a responsible organization
receives a demand for payment made by a dissenting owner in accordance with
Section 10.356(b)(3), the responsible organization shall respond to the
dissenting owner in writing by:

(1) accepting the amount claimed in the demand as the fair value of the
ownership interests specified in the notice; or

(2) rejecting the demand and including in the response the requirements
prescribed by Subsection (c).

(b)    If the responsible organization accepts the amount claimed in the demand,
the responsible organization shall pay the amount not later than the 90th day
after the date the action that is the subject of the demand was effected if the
owner delivers to the responsible organization:

(1) endorsed certificates representing the ownership interests if the ownership
interests are certificated; or

(2) signed assignments of the ownership interests if the ownership interests are
uncertificated.

(c)    If the responsible organization rejects the amount claimed in the demand,
the responsible organization shall provide to the owner:

(1) an estimate by the responsible organization of the fair value of the
ownership interests; and

(2) an offer to pay the amount of the estimate provided under Subdivision (1).

(d)    If the dissenting owner decides to accept the offer made by the
responsible organization under Subsection (c)(2), the owner must provide to the
responsible organization notice of the acceptance of the offer not later than
the 90th day after the date the action that is the subject of the demand took
effect.

(e)    If, not later than the 90th day after the date the action that is the
subject of the demand took effect, a dissenting owner accepts an offer made by a
responsible organization under Subsection (c)(2) or a dissenting owner and a
responsible organization reach an agreement on the fair value of the ownership
interests, the responsible organization shall pay the agreed amount not later
than the 120th day after the date the action that is the subject of the demand
took effect, if the dissenting owner delivers to the responsible organization:

(1) endorsed certificates representing the ownership interests if the ownership
interests are certificated; or

(2) signed assignments of the ownership interests if the ownership interests are
uncertificated.



--------------------------------------------------------------------------------

SEC. 10.359. RECORD OF DEMAND FOR FAIR VALUE OF OWNERSHIP INTEREST.

(a)    A responsible organization shall note in the organization’s ownership
interest records maintained under Section 3.151 the receipt of a demand for
payment from any dissenting owner made under Section 10.356.

(b)    If an ownership interest that is the subject of a demand for payment made
under Section 10.356 is transferred, a new certificate representing that
ownership interest must contain:

(1) a reference to the demand; and

(2) the name of the original dissenting owner of the ownership interest.

SEC. 10.360. RIGHTS OF TRANSFEREE OF CERTAIN OWNERSHIP INTEREST.

A transferee of an ownership interest that is the subject of a demand for
payment made under Section 10.356 does not acquire additional rights with
respect to the responsible organization following the transfer. The transferee
has only the rights the original dissenting owner had with respect to the
responsible organization after making the demand.

SEC. 10.361. PROCEEDING TO DETERMINE FAIR VALUE OF OWNERSHIP INTEREST AND OWNERS
ENTITLED TO PAYMENT; APPOINTMENT OF APPRAISERS.

(a)    If a responsible organization rejects the amount demanded by a dissenting
owner under Section 10.358 and the dissenting owner and responsible organization
are unable to reach an agreement relating to the fair value of the ownership
interests within the period prescribed by Section 10.358(d), the dissenting
owner or responsible organization may file a petition requesting a finding and
determination of the fair value of the owner’s ownership interests in a court
in:

(1) the county in which the organization’s principal office is located in this
state; or

(2) the county in which the organization’s registered office is located in this
state, if the organization does not have a business office in this state.

(b)    A petition described by Subsection (a) must be filed not later than the
60th day after the expiration of the period required by Section 10.358(d).

(c)    On the filing of a petition by an owner under Subsection (a), service of
a copy of the petition shall be made to the responsible organization. Not later
than the 10th day after the date a responsible organization receives service
under this subsection, the responsible organization shall file with the clerk of
the court in which the petition was filed a list containing the names and
addresses of each owner of the organization who has demanded payment for
ownership interests under Section 10.356 and with whom agreement as to the value
of the ownership interests has not been reached with the responsible
organization. If the responsible organization files a petition under Subsection
(a), the petition must be accompanied by this list.

(d)    The clerk of the court in which a petition is filed under this section
shall provide by registered mail notice of the time and place set for the
hearing to:

(1) the responsible organization; and



--------------------------------------------------------------------------------

(2) each owner named on the list described by Subsection (c) at the address
shown for the owner on the list.

(e)    The court shall:

(1) determine which owners have:

(A) perfected their rights by complying with this subchapter; and

(B) become subsequently entitled to receive payment for the fair value of their
ownership interests; and

(2) appoint one or more qualified appraisers to determine the fair value of the
ownership interests of the owners described by Subdivision (1).

(f)    The court shall approve the form of a notice required to be provided
under this section. The judgment of the court is final and binding on the
responsible organization, any other organization obligated to make payment under
this subchapter for an ownership interest, and each owner who is notified as
required by this section.

(g)    The beneficial owner of an ownership interest subject to dissenters’
rights held in a voting trust or by a nominee on the beneficial owner’s behalf
may file a petition described by Subsection (a) if no agreement between the
dissenting owner of the ownership interest and the responsible organization has
been reached within the period prescribed by Section 10.358(d). When the
beneficial owner files a petition described by Subsection (a):

(1) the beneficial owner shall at that time be considered, for purposes of this
subchapter, the owner, the dissenting owner, and the holder of the ownership
interest subject to the petition; and

(2) the dissenting owner who demanded payment under Section 10.356 has no
further rights regarding the ownership interest subject to the petition.

SEC. 10.362. COMPUTATION AND DETERMINATION OF FAIR VALUE OF OWNERSHIP INTEREST.

(a)    For purposes of this subchapter, the fair value of an ownership interest
of a domestic entity subject to dissenters’ rights is the value of the ownership
interest on the date preceding the date of the action that is the subject of the
appraisal. Any appreciation or depreciation in the value of the ownership
interest occurring in anticipation of the proposed action or as a result of the
action must be specifically excluded from the computation of the fair value of
the ownership interest.

(b)    In computing the fair value of an ownership interest under this
subchapter, consideration must be given to the value of the domestic entity as a
going concern without including in the computation of value any control premium,
any minority ownership discount, or any discount for lack of marketability. If
the domestic entity has different classes or series of ownership interests, the
relative rights and preferences of and limitations placed on the class or series
of ownership interests, other than relative voting rights, held by the
dissenting owner must be taken into account in the computation of value.

(c)    The determination of the fair value of an ownership interest made for
purposes of this subchapter may not be used for purposes of making a
determination of the fair value of that ownership interest for another purpose
or of the fair value of another ownership interest, including for purposes of
determining any minority or liquidity discount that might apply to a sale of an
ownership interest.



--------------------------------------------------------------------------------

SEC. 10.363. POWERS AND DUTIES OF APPRAISER; APPRAISAL PROCEDURES.

(a)    An appraiser appointed under Section 10.361 has the power and authority
that:

(1) is granted by the court in the order appointing the appraiser; and

(2) may be conferred by a court to a master in chancery as provided by Rule 171,
Texas Rules of Civil Procedure.

(b)    The appraiser shall:

(1) determine the fair value of an ownership interest of an owner adjudged by
the court to be entitled to payment for the ownership interest; and

(2) file with the court a report of that determination.

(c)    The appraiser is entitled to examine the books and records of a
responsible organization and may conduct investigations as the appraiser
considers appropriate. A dissenting owner or responsible organization may submit
to an appraiser evidence or other information relevant to the determination of
the fair value of the ownership interest required by Subsection (b)(1).

(d)    The clerk of the court appointing the appraiser shall provide notice of
the filing of the report under Subsection (b) to each dissenting owner named in
the list filed under Section 10.361 and the responsible organization.

SEC. 10.364. OBJECTION TO APPRAISAL; HEARING.

(a)    A dissenting owner or responsible organization may object, based on the
law or the facts, to all or part of an appraisal report containing the fair
value of an ownership interest determined under Section 10.363(b).

(b)    If an objection to a report is raised under Subsection (a), the court
shall hold a hearing to determine the fair value of the ownership interest that
is the subject of the report. After the hearing, the court shall require the
responsible organization to pay to the holders of the ownership interest the
amount of the determined value with interest, accruing from the 91st day after
the date the applicable action for which the owner elected to dissent was
effected until the date of the judgment.

(c)    Interest under Subsection (b) accrues at the same rate as is provided for
the accrual of prejudgment interest in civil cases.

(d)    The responsible organization shall:

(1) immediately pay the amount of the judgment to a holder of an uncertificated
ownership interest; and

(2) pay the amount of the judgment to a holder of a certificated ownership
interest immediately after the certificate holder surrenders to the responsible
organization an endorsed certificate representing the ownership interest.

(e)    On payment of the judgment, the dissenting owner does not have an
interest in the:

(1) ownership interest for which the payment is made; or

(2) responsible organization with respect to that ownership interest.



--------------------------------------------------------------------------------

SEC. 10.365. COURT COSTS; COMPENSATION FOR APPRAISER.

(a)    An appraiser appointed under Section 10.361 is entitled to a reasonable
fee payable from court costs.

(b)    All court costs shall be allocated between the responsible organization
and the dissenting owners in the manner that the court determines to be fair and
equitable.

SEC. 10.366. STATUS OF OWNERSHIP INTEREST HELD OR FORMERLY HELD BY DISSENTING
OWNER.

(a)    An ownership interest of an organization acquired by a responsible
organization under this subchapter:

(1) in the case of a merger, conversion, or interest exchange, shall be held or
disposed of as provided in the plan of merger, conversion, or interest exchange;
and

(2) in any other case, may be held or disposed of by the responsible
organization in the same manner as other ownership interests acquired by the
organization or held in its treasury.

(b)    An owner who has demanded payment for the owner’s ownership interest
under Section 10.356 is not entitled to vote or exercise any other rights of an
owner with respect to the ownership interest except the right to:

(1) receive payment for the ownership interest under this subchapter; and

(2) bring an appropriate action to obtain relief on the ground that the action
to which the demand relates would be or was fraudulent.

(c)    An ownership interest for which payment has been demanded under
Section 10.356 may not be considered outstanding for purposes of any subsequent
vote or action.

SEC. 10.367. RIGHTS OF OWNERS FOLLOWING TERMINATION OF RIGHT OF DISSENT.

(a)    The rights of a dissenting owner terminate if:

(1) the owner withdraws the demand under Section 10.356;

(2) the owner’s right of dissent is terminated under Section 10.356;

(3) a petition is not filed within the period required by Section 10.361; or

(4) after a hearing held under Section 10.361, the court adjudges that the owner
is not entitled to elect to dissent from an action under this subchapter.

(b)    On termination of the right of dissent under this section:

(1) the dissenting owner and all persons claiming a right under the owner are
conclusively presumed to have approved and ratified the action to which the
owner dissented and are bound by that action;

(2) the owner’s right to be paid the fair value of the owner’s ownership
interests ceases;

(3) the owner’s status as an owner of those ownership interests is restored, as
if the owner’s demand for payment of the fair value of the ownership interests
had not been made under Section 10.356, if the owner’s ownership interests were
not canceled, converted, or exchanged as a result of the action or a subsequent
action;



--------------------------------------------------------------------------------

(4) the dissenting owner is entitled to receive the same cash, property, rights,
and other consideration received by owners of the same class and series of
ownership interests held by the owner, as if the owner’s demand for payment of
the fair value of the ownership interests had not been made under
Section 10.356, if the owner’s ownership interests were canceled, converted, or
exchanged as a result of the action or a subsequent action;

(5) any action of the domestic entity taken after the date of the demand for
payment by the owner under Section 10.356 will not be considered ineffective or
invalid because of the restoration of the owner’s ownership interests or the
other rights or entitlements of the owner under this subsection; and

(6) the dissenting owner is entitled to receive dividends or other distributions
made after the date of the owner’s payment demand under Section 10.356, to
owners of the same class and series of ownership interests held by the owner as
if the demand had not been made, subject to any change in or adjustment to the
ownership interests because of an action taken by the domestic entity after the
date of the demand.

SEC. 10.368. EXCLUSIVITY OF REMEDY OF DISSENT AND APPRAISAL.

In the absence of fraud in the transaction, any right of an owner of an
ownership interest to dissent from an action and obtain the fair value of the
ownership interest under this subchapter is the exclusive remedy for recovery
of:

(1) the value of the ownership interest; or

(2) money damages to the owner with respect to the action.